DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50,53,65,73 are rejected under 35 U.S.C. 103 as being unpatentable over Khelifi et al. (WO 2010/148498 A1 as cited on form PTO-1449).
For claim 50, Khelifi et al. teach a fragile insect storage, transportation and release device for release of insects, the insects being fragile insects, comprising: 
a frame (34,36,36a); 
a plurality of cartridges (18) held within said frame (fig. 3), said plurality of cartridges fitting together with one another in said frame (cartridges 18 are fitted together and next to each other on the conveyor 36,36a in the frame structure, each cartridge is hooked onto the chain conveyor next to each other with the bracket 42,42a; also, see para. 0028) and outermost ones of said plurality of cartridges fitting together being in contact (indirectly) with said frame; said plurality of cartridges (18) configured for carrying the fragile insects, said cartridges having first and second ends (fig. 2A, can be any points along the mouth or rim of the container 18 where ref. 22 is pointing at because it is merely “ends”; also, ref. 24 can be considered as part of the closures) and closed with closures (23,27,28a,b,26,24) at said first and second ends to contain said insects; 
a propulsion unit (page 8, lines 9-11, the notches 44 can be propulsion unit because it does propel the cartridges forward, OR page 9, lines 10-11, the blowing or blower for blowing), mounted with said cartridges on said frame and configured to operate one by one on said cartridges, to propel said fragile insects out of successive ones of said cartridges respectively thereby to release said insects (page 9 lines 5-7, stated that each cartridge can be operated separately or independently with their own actuators which are the propulsion units, thus, the actuators/propulsion units are mounted with the cartridges on the frame to operate the cartridges independently), the propulsion unit comprising an air blower (page 9, para. 0034) for blowing air through individual ones of said cartridges; 
an opening mechanism (44), for opening each one of said plurality of cartridges, said cartridges being movable between said opening mechanism (the cartridges 18 are placed on conveyor 36 and are moved along the conveyor between the opening mechanism 44);
the opening mechanism being coordinated with the propulsion unit to open a respective one of said cartridges by opening said closures at least one of said first and second ends when said propulsion unit is in operation on said respective cartridge (implied so as to release the insects, and also shown in figs. 4A-4B) blow air through said respective cartridge between said first and second ends; 
wherein said closures (23,27,28a,28b,26) comprise at least one shutters (any one or more of refs. 23,27,28a,b,26 can be considered as shutter, similar to applicant’s invention because they open and close the cartridges’ openings) placed opposite at least one opening of respective cartridges, at least one of said shutters being openable in consequence of said cartridges moving between respective opening mechanism (44, as shown in figs 4A-4D).
 	However, in the event that applicant does not believe Khelifi et al. teach the propulsion unit mounted with said cartridges on said frame and configured to operate one by one on said cartridges, to propel said fragile insects out of successive ones of said cartridges respectively thereby to release said insects; and the opening mechanism being coordinated with the propulsion mechanism to open a respective one of said cartridges when said propulsion unit is in operation on said respective cartridge.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the propulsion unit of Khelifi et al. be mounted with said cartridges on said frame and the opening mechanism being coordinated with the propulsion mechanism, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (so as to provide ease of handling because it would make sense to place the propulsion unit on each cartridge so as to operate each cartridge independently as stated on page 9 of Khelifi).  Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
	Khelifi et al. are silent about said opening mechanism being movable between said cartridges, hence, at least one of said shutters being openable in consequence to said opening mechanism moving between respective cartridges.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have said opening mechanism of Khelifi et al. being movable between said cartridges, hence, at least one of said shutters being openable in consequence to said opening mechanism moving between respective cartridges, since it is has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (both ways, e.g. said cartridges being movable between said opening mechanism or said opening mechanism being movable between said cartridges, are merely reversal of the parts and would operate the same either way to open the cartridges for releasing the insects therein). In re Einstein, 8 USPQ 167.
For claim 53, Khelifi et al. teach the device of claim 50, and further teach wherein said air blowing unit is configured to blow air at a velocity selected for a predetermined species of insect, said species of insect being a mosquito species and the selected velocity being substantially 3m/s (functional recitation to which an air blowing unit can performed the intended function depending on the user’s preference to adjust the velocity as desired for releasing the insects).
For claim 65, Khelifi et al. teach the device of claim 50, but are silent about wherein said propulsion unit comprises a pressure source, and pressure produced by said pressure source is controlled to provide a defined velocity for insects exiting an aircraft. It would have been an obvious substitution of functional equivalent to substitute the blower or mechanical pusher of Khelifi et al. with a pressure source, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Note that Khelifi et al. stated that the device can be used on an aircraft (page 9, line 7).
For claim 73, the limitation has been explained in the above, thus, please see above. Not explained are: said cartridges having first and second ends with openings, the openings being closed with closures at said first and second ends to contain said insects, said closures at said second ends being porous; the opening mechanism being coordinated with the propulsion unit to open a respective one of said cartridges by opening said closures at said first ends when said propulsion unit is in operation on said respective cartridge to blow air through said respective cartridge between said first and second ends. Khelifi et al. teach said cartridges having first and second ends with openings (openings are at ref. 24 and ref. 23), the openings being closed with closures (door 23 and top 24) at said first and second ends to contain said insects, said closures at said second ends being porous (page 6, lines 16-17, top 24 has aeration); the opening mechanism being coordinated with the propulsion unit to open a respective one of said cartridges by opening said closures at said first ends (at ref. 23; see also figs. 4A-4B) when said propulsion unit is in operation on said respective cartridge to blow air through said respective cartridge between said first and second ends. 
Response to Arguments
Applicant's arguments filed 12/24/2021 have been fully considered but they are not persuasive.  Applicant argued the following:
	Khalifi by contrast teaches that the opposite face 24 of the cartridge is a solid wall. Thus the cartridge of Khalifi fails to teach the claimed feature that the shutter opened by the opening mechanism is opposite another opening. Khalifi thus fails to teach any structure that could allow the propulsion mechanism to coordinate with the opening mechanism.

 	Para. 0026 states that the top 24 can be provided with suitable aeration. Para. 0024 states that aeration can be provided with openings that are smaller than the insects themselves. From these paragraphs in Khalifi, one of ordinary skill in the art can conclude that top 24 can have openings for aeration. Thus, Khalifi does teach the claimed feature that the shutter opened by the opening mechanism is opposite another opening, opening at 22 and opening in 24 for aeration. 
In the previous response it was argued that the present invention moves the opening mechanism between fixed cartridges, in contrast with Khelifi, who moves cartridges towards a fixed opening mechanism. Examiner rejected this argument on the basis that it was a mere reversal of parts with no inventive significance.

 	The examiner did provide significant in that both ways, e.g. said cartridges being movable between said opening mechanism or said opening mechanism being movable between said cartridges, are merely reversal of the parts and would operate the same either way to open the cartridges for releasing the insects therein. This is the inventive significant because regardless of said cartridges being movable between said opening mechanism OR said opening mechanism being movable between said cartridges, both would allow opening the cartridges for releasing the insects. 
However, the reversal of parts has considerable inventive significance. It
requires far less energy to move an opening mechanism than it does to move a whole conveyor of cartridges. Thus, Khelifi is constantly moving numerous cartridges full of insects and wood pulp. The present invention is merely moving a single small opening device, thus saving considerable energy and requiring a much smaller motor.

 	The examiner did not state that there is no significant in applicant’s invention to have the opening mechanism being movable between said cartridges. The reversal of parts states that both would allow opening the cartridges for releasing the insects. This is not to say that there is no inventive significant between said opening mechanism being movable between said cartridges of applicant’s invention to that of cartridges being movable between said opening mechanism of Khelifi because both have inventive significant in reverse order. 
As for applicant’s argument of applicant’s invention is far less energy, smaller motor, no conveyor, etc., these elements are not being claimed. In addition, these factors depend on other elements such as the type of energy being employed, how long for operation time, type of motor used, etc., thus, stating that Khelifi uses more energy, larger motor, etc. are merely allegation without factual evidence that the device of Khelifi is less superior than applicant’s invention. 
Although Khelifi does mention on page 9 that blowing air could be used to
empty the cartridges he fails to teach that the air blower should be coordinated with the opening mechanism "to open a respective one of said cartridges by opening said closures at at least one of said first and second ends -when said propulsion unit is in operation on said respective cartridge". Rather the implication is that the cartridge is opened and then if it fails to empty, then a fan is brought in.

 	It is unclear where applicant obtained the information from Khelifi that the cartridge is opened and then if it fails to empty, then a fan is brought in? Para. 0034 of Khelifi states “Further, in some embodiments, it may be preferable that the batch of insects be assisted to be dropped such as by mechanically pushing or blowing for instance.”, which is not an implication that only when the insects failed to empty that the fan is brought in. Clearly from this excerpt, the blower or fan is the propulsion unit that coordinates with the opening mechanism to push out the insects. Otherwise, if the two parts are not coordinated or work together, then the cartridge just open and the fan does not blow? 
A second point is that a suitable structure for the cartridge in this case has not been considered. That is to say Khalifi fails to teach any opening at the far end of the cartridge that could be opened to allow for air blowing. Rather Khelifi explicitly states at page 6 lines 16 - 17, that the end 24 of the cartridge is closed.	
First, the claimed limitation does not call for the air blowing on both or any ends where the openings are located. The claimed limitation states “the opening mechanism being coordinated with the propulsion unit to open a respective one of said cartridges by opening said closures at at least one of said first and second ends” (emphasis on the underlined). At least one means that the end 24 in Khelifi does not need to be open because the other opening is the at least one end that is opened. 
Second, as stated in the excerpt from para. 0034 above, if a fan or blower is used for the propelling the insects out of the cartridge, one of ordinary skill in the art would use common sense deduction to place the fan or blower where ref. 24 is located or in the area of where ref. 24 is located because this is the most logical place to put the fan or blower so as to push out the insects when the other opening at ref. 23 opens. One of ordinary skill in the art would not put the fan or blower at the end of ref. 23 because then the fan would blow the insects toward ref. 24 which is closed off.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643